El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La sección 24 de la Ley No. 39 de abril 23, 1928, dispone lo siguiente:
“El importe de los derechos que el arancel señala por los diversos servicios, se depositarán en los sello's de rentas internas co-rrespondientes, en la forma que esta Ley dispone, cuando se pre-sente cualquier documento para ser inscrito o anotado o cuando se so-licite cualquier certificación y el registrador fijará y cancelará los correspondientes a los servicios que hubieren sido prestados y de-volverá sin inutilizarlos al interesado los sellos que en su caso no fueren necesarios usar. Si resultare que al irse a practicar la ope-ración en el registro, se requiriese por el registrador mayor canti-dad de derecho que la depositada en sellos por el interesado, el re-gistrador requerirá al interesado para que deposite la diferencia y si éste no hiciere el depósito dentro del término que duren los efec-tos del asiento de presentación, el registrador suspenderá la inscrip-ción o anotación por medio de nota fundada que extenderá al mar-gen del asiento de presentación. Esta nota durará ciento veinte días y de ella podrá recurrirse para ante el Tribunal Supremo utilizando el recurso establecido en la Ley sobre recursos contra las resolucio-nes de los registradores de la propiedad, aprobada en marzo 1 de *9881902. Si la nota se revoca, el registrador procederá a inscribir o anotar el documento y si se confirma, el interesado para conseguir la inscripción o anotación deberá depositar la diferencia en sellos exi-gida por el registrador.”
Juan Aquino Eíos vendió una finca. Por esta transacción el vendedor recibió $1,085, mientras que el comprador retuvo $1,700 para pagar una hipoteca que pesaba sobre la finca. De acuerdo con el arancel, calculando en $2,785 el valor total, la persona que tratara de inscribir debía depositar $6.50. El registrador exigió un depósito de $8, e invocaba el párrafo 7 de la sección 22 del arancel.
Este párrafo dice así:
“Para el efecto de graduar los honorarios, se entiende por valor de las que están gravadas con hipotecas, el precio por el que 'se trasmitan, más el que representen las hipotecas cuando queden sub-sistentes.” Ley No. 32 de 1917.
El registrador estaría en lo cierto si el comprador hubiese pagado al vendedor la suma de $2,785 y si además hubiera una hipoteca sobre la finca. Lo que el comprador hizo fué entregar al vendedor, no $2,785 sino $1,085. El comprador retuvo $1,700 para pagar una hipoteca, y ésta era la hipo-teca a que se refería el párrafo 7 de la sección 22, supra, y era en realidad una hipoteca ya existente.
Creemos que las palabras “el precio por el que se tras-mitan,” contenidas en el párrafo arriba citado, significan solamente la cantidad de dinero que pasa del comprador al vendedor, en este caso $1,085. El vendedor nunca recibió ninguna otra cantidad. La intención de la ley fué que el comprador pagara derechos sobre el valor real de la tierra, representado por la cantidad de dinero que pasaba de manos, más el montante de hipoteca o hipotecas existentes sobre la propiedad, y esto fué en realidad lo que se hizo en este caso. El efecto de la resolución del registrador sería exigir que un comprador pagara dos veces los derechos sobre una hipo-teca de $1,700.

Debe revocarse la nota recurrida.